Walker, J. This record presents the same state of case, in regard to the change of venue, that the case of Rufus Stone vs. John Robinson did. Every order, in regard to the change of venue, as well as the motion to dismiss, and judgment thereon, was taken at the same time and before the same courts in both cases. There are no other points raised by the assignment of errors or the record in this case which we deem it important to notice. The decision upon this point, in that case, is, in all respects, applicable to this, and decides the question presented by the record. The judgment of the circuit court of Lawrence county is reversed, and the cause remanded to that court, with directions to dismiss this suit.